UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 13, 2012 BARRETT BUSINESS SERVICES, INC. (Exact name of registrant as specified in charter) Maryland (State or other jurisdiction of incorporation) 0-21886 (SEC File Number) 52-0812977 (IRS Employer Identification No.) 8100 N.E. Parkway Drive, Suite 200 Vancouver, Washington 98662 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 828-0700 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange
